 GENERAL TELEPHONE COMPANY OF CALIFORNIA413At Schmidt's, it is clear that a responsible union agent caused employees to delay for a fewminutes the unloading of Vann's truck. It is clear that a responsible Union agent tried to induceemployees,but was unsuccessful,not to load his truck.At Scott and Grauer's, only by crediting somewhat dubious evidence,can it be found thatWalker, the union steward,induced employees not to unload Vann. 6 Gannon's testimony is tothe effect that he declined, of his own volition, to load Vann's truck.Even if the evidence be viewed in a light most favorable to General Counsel's allegation,the incidents were of such short duration and were so trivial and isolated,that the TrialExaminer is of the opinion that that complaint should be dismissed.Particularly,it appears,should dismissal be recommended in view of the fact that considerably more tlian a year haspassed since the material events occurred,and no evidence was brought forward to show thatthe instructions of Lanni,a high official of the Union, have since then been violated by anysteward in the Philadelphia area.On the merits of the case,therefore,the Trial Examiner will recommend that the complaintbe dismissed.CONCLUSIONS OF LAW1.The Respondent Local Union No. 830,Brewery and Beer Distributor Drivers,Helpers,and Platform Men, affiliated with International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL, isa labor organization within the meaning of Section2 (5) of the Act.2.The Respondent has not engaged in the unfair labor practices alleged in the complaint.[Recommendations omitted frompublication.]8As a witness,called by General Counsel,employee Julian Matkowski said at one pointthat sometime before December 27, Walker told him to check all union books, and if a manwas not a member not to unload him. He later changed his testimony and denied that Walkertold him not to unload.GENERAL TELEPHONE COMPANY OF CALIFORNIA (for-merly ASSOCIATED TELEPHONE COMPANY,LTD.)andCOMMUNICATION WORKERS OF AMERICA, CIO. Case No.21-RM-189. July 28, 1953DECISION AND ORDER AMENDING CERTIFICATIONOn July 25, 1951, following a consent election, the RegionalDirector for the Twenty-first Region certified the Union asthe exclusive bargaining representative of the employees inthe following unit:Allemployeesclassified in classificationspresentlycompensated on a daily wage basis,excluding all otheremployees,guards, professional and supervisory em-ployees [sic]as definedin the Act.On August 23, 1951, the Union and the Employer enteredinto a contract ending June 30, 1952, in which the Employerrecognized the Union in a unit of"all of its daily wage-earningemployees." The contract covered employees who receiveda supervisory differential as part of their daily wages. Atcollective-bargaining meetings in May and June of 1952, the106 NLRB No. 77. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer, for the first time, contended that daily wage-earningemployees receiving supervisory differentials, herein, thedisputed employees, were supervisors within the meaning ofthe Act. The Union contested this position and on July 1, 1952,called a strike over this issue. On July 13, 1952, the strikewas terminated by a "Memorandum of Agreement" in whichthe parties agreed, inter alia, to submit the question of thesupervisory status of the disputed employees to the Board fordetermination.On October 22, 1952, the Employer and the Union submittedto the Regional Director for the Twenty-first Region a joint"Petition for Supplemental Determination of Representation."On November 24, 1952, the Regional Director forwarded thepetition to the Board with the recommendation that it beentertained and a hearing directed. On December 29, 1952,the Board issued an Order directing "that a hearing be heldherein for the purpose of resolving the question of the super-visory status" of the disputed employees. Pursuant to thisOrder, a hearing was held before Ernest L. Heinmann, hearingofficer.All parties appeared and participated in the hearing,although the Union elected to rest upon the completion of theevidence introduced by the Employer.[ Bothpartiesfiledbriefson the issues raised by the hearing. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.:Upon the basis of the evidence adduced at the hearing andon the entire record in the case,3 the Board" hereby makesthe following findings:The Company employs between 5,400 and 5,500 employees,ofwhom approximately 4,900 are compensated on a dailywage basis. The dispute between the Company and the Unionconcernsthe supervisorystatus of some400 individuals inthe following 31 job classifications:5I As the Union had ample opportunity to cross-examine and to call witnesses,we find nomerit to its objections that the Company prejudicially chose to call witnesses who couldtestify on more than one category of employees rather than calling the disputed employeesthemselves.2 The hearing officer properly required evidence which would permit a determination ofthe status of the employees at this time, rather than at the time either of the election or ofthe agreement to submit the question to the Board for determination. See SouthwesternElectric Service Co., 89 NLRB 114, 117.3 The Employer's request for oral argument is hereby denied because the briefs and therecord adequately present the issues and the positions of the parties.4Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son].s Three categories, on which the Board directed a hearing are no longer used, namely,garage mechanic (SD), general clerk, jr. (SD), and instrument shopman (SD). We thereforemake no findings concerning them GENERAL TELEPHONE COMPANY OF CALIFORNIAJob title (number involved)Supervising Operator (100)Matron (Supervisory Dif-ferential) (hereafter SD)(4)Chief Switchman (SD) (22)Switchroom Foreman (27)Equipment Foreman (35)PBX Foreman (8)Splicing Foreman (4)Heavy Gang Foreman (40)Light Heavy Gang Foreman(30)Installer (SD) (15)Facility Man (SD) (1)Testboardman (SD) (3)Combinationman (SD) (1)Janitor (SD) (4)Garage Foreman (8)Garage Helper (SD) (1)415CommercialRepresentative(SD) (4)Service Representative (SD)(50)Cashier (SD) (3)EngineeringAssistant (SD)(2)Draftsman (SD) (7)Pressman(SD) (1)Control Clerk (SD) (2)InstrumentShop Foreman (6)Storeman(SD) (4)Supply Clerk (SD) (1)Utility Foreman (5)Toll Biller (SD) (1)AdministrativeClerk (SD)(1)Accounting Clerk (SD) (1)General Clerk (SD) (4)We have carefully considered the voluminous evidenceadduced at the hearing concerning the functions and respon-sibilitiesof the disputed employees in the classificationslisted above.These classifications were created to providesome assistance to the salaried supervisors in the super-vision of the rapidly growing employee force.'Certain char-acteristics appear to be common to all classifications. Alldisputed employees receive, and have received since 1949,a pay differential above the wage scale paid to employeeswith the same seniority who report to them because, in thelanguage of the contractual provision for such differential,'they are "designated to supervise the work of other em-ployees." In one degree or another they are all responsiblefor training,"supervising," assigning,and directingthe workof others.' They all have initial responsibility in rating theirsubordinatesevery 6 months on the "1654 Form."The Employer argues that the collective-bargaining con-tracts, which show that the parties regularly have regardedthedisputed employees as supervisors,the notice of job6At the end of 1945,the Company employed between 1,400 and 1,450 employees; at thepresenttime,the Company employs between 5,400 and 5,500 employees. The record showsthat there are only 280 salaried supervisors7 I.e., the contracts negotiated by the Union in 1949, 1950, and 1951, which contained thisprovision regarding the disputed categories.8In view of our finding herein, we need not, and do not, determine the extent to which theyresponsibly direct the work of their subordinates 416DECISIONSOF NATIONALLABOR RELATIONS BOARDvacancy forms,9 and the rating of the 1654 forms by thedisputed employees should of themselves be sufficient toestablish beyond peradventure of doubt that all the disputedemployees are supervisors within the meaning of Section 2(11) of the Act.Since 1949, the disputed employees have had responsibilityfor rating their subordinates each 6 months on the "Progres-siveWage Increase Form," or the "1654 Form." Theseforms, which become part of the personnel records of theCompany, list 12 factors--quality of work, quantity of work,progress on job, attitude, conduct and work habits, personalappearance, safety habits, care of tools and equipment,initiative,and leadership--to be rated within 5 degrees ofperformance: poor, fair, average, above average, or excep-tional.The Union contends that these forms are without effect onpay increases and layoffs because such rights are controlledby the contract and that they, in any event, are mere perform-ance reports containing merely an expression of the disputedemployee's opinion after an occasional inspection of the workof another. Although the form is designated as a "ProgressiveWage Increase Form," the Working Rules and Practices,Personnel Administration, Papers and Forms § 2.7.1, providethat termination notices should be originated whenthe increaseisnot justified. One stated purpose of the form is "to havedata on file so that recognition can be given when transfersand promotions are being considered." The form is thereforefilled out on employees who have passed the last contractualprogressive wage increase. Although the contract does providefor posting of job vacancies and that transfers and promotionsshall be made on the basis of seniority, the contract requiresthat the applicant have also the "necessary qualifications."The personnel manager testified, without contradiction, thatthese ratings are always considered when jobs are filled fromthe inside. Accordingly, we find that the authority to rateemployees according to the 1654 form is authority effectivelyto recommend or effect changes in the status of the employeesrated. ioThe Union apparently contends that the disputed employeesare, in any event, not solely responsible for the rating. Thetestimony shows that the ratings made by the disputed em-ployees on the 1654 forms are in many cases discussed with9In 1951, during the collective-bargaining conferences, the Union requested and theCompany agreed that all notices of job vacancies which were posted should be uniformthroughout the Company. Accordingly, early in 1952, uniform job vacancy notices wereprepared and distributed to all districts of the Company. Virtually all of the existing forms,prepared for only some of the disputed categories, indicate that the incumbent must bequalified to train, supervise, and direct the work of others. Although we do not rely uponthese forms for our finding of status, we do accept them as evidence of the propriety ofsystemwide findings concerning statusloSeeArtMetal Construction Company, 75 NLRB 80, 84; Aragon-Baldwin Mills, Inc.,Aragon Plant, 80 NLRB 1042, 1044. CLEARFIELDCHEESECOMPANY,INC.417a salaried superior who himself must sign and approve theform, and in many cases the salaried superior and the disputedemployee jointly participate in the rating. In some cases,particularly with respect to employees rated by the installers(supervisory differential) and the equipment foremen, a com-posite rating is necessary because the employee being ratedhas worked under several foremen in the 6-month periodcovered by the rating. On infrequent occasions the salariedsuperior may suggest a change in rating or request an explana-tion of a particular rating. But the evidence is clear that theeffective rating is in all cases made by the disputed employee.While the matter is otherwise by no means free from doubt,we accordingly find that the role of the disputed employees inrating their subordinates is such as to make them all super-visors within the meaning of Section 2 (11) of the Act.11We therefore find that the disputed employees are properlyexcluded from the unit.12We shall, accordingly, amend ourcertification with respect to these classifications of individuals.ORDERIT IS HEREBY ORDERED that the Certification issued hereinto Communication Workers of America, CIO, be, and it herebyis,amended specifically to exclude from the certified unit, assupervisors, the supervising operators and all daily wageearners who receive a supervisory differential, employed bythe Employer.'11 As theperformancereport involved in Lockheed Aircraft Corporation, 87 NLRB 40, didnot affect the status of the rated employees, that case on which the.Union relies is clearlydistinguishable.12 As the record establishes that the garage helper (supervisory differential) has authorityto rate his subordinates on the 1654 form, it is immaterial that he has not had occasionbecause of the rate of turnover of garage helpers to do so.13 This is not to be construed as a new certification.CLEARFIELD CHEESE COMPANY, INC.andUNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA, CIO.Case No. 6-CA-513. July 29, 1953DECISION AND ORDEROn March 30, 1953, Trial Examiner Robert E. Mullin issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and wasengaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengaged incertain other alleged unfair labor practices andrecommendeda dismissalof those allegations. Thereafter, the106 NLRB No. 80.